SECOND DIVISION
                               ANDREWS, P. J.,
                            MCFADDEN and RAY , JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                     March 27, 2015




In the Court of Appeals of Georgia
 A14A2025. PARTIN et al. v. GEORGIA FARM BUREAU
     MUTUAL INSURANCE COMPANY.

      MCFADDEN, Judge.

      Georgia Farm Bureau Mutual Insurance Company filed a declaratory judgment

action seeking a determination of its obligations under a farm package insurance

policy it had issued to Kendall Partin. The trial court granted summary judgment to

Georgia Farm Bureau, concluding that the motor vehicle exclusion in the farm policy

applied to preclude coverage to Partin for claims asserted against him by Allen

Hamilton for injuries Hamilton’s granddaughter sustained while driving a four-

wheeled all terrain vehicle owned by Partin. Contrary to the trial court, we hold that

a jury would be authorized to find that the vehicle was “mobile equipment” as defined

by the policy; that a jury would also be authorized to find that the vehicle was a “farm
implement” as that term is used in and contemplated by the policy; and consequently

that the trial court erred in granting summary judgment on the basis that the policy’s

motor vehicle exclusion is applicable, as a matter of law, to the claims asserted

against Partin.



      1. The injury.

      On appeal from the grant or denial of summary judgment, we conduct a de

novo review of the evidence to determine whether there is a genuine issue of material

fact, and whether the undisputed facts, viewed in the light most favorable to the

nonmoving party, warrant judgment as a matter of law. Johnson v. Bartley, 321 Ga.

App. 59, 59-60 (741 SE2d 275) (2013).

      Viewed in the light most favorable to Partin, the evidence shows that Partin

owns an approximately 100-acre farm where he lives and runs his cattle business. In

2005, he bought a used Polaris Ranger all-terrain vehicle for use on the farm to

“[f]eed cows, check on cows, ride fences, make sure they weren’t down.” Partin used

the vehicle every day , and once a week, he drove it to his brother’s farm either by

going through the woods or by driving on a county dirt road. The vehicle was

designed to be used off road and the only roads that Partin drove it on were dirt roads.

                                           2
      In June 2009, Partin’s girlfriend was living with him on the farm and her

daughter Chelsea often stayed with them on the weekends. Partin allowed Chelsea to

drive the vehicle if she asked him for permission first. On June 11, Chelsea and

Hamilton’s granddaughter, who were both 14 years old at the time, asked Partin if

they could ride the vehicle, but he told them “no” because he was not going to be at

home. He put the keys to the vehicle in a kitchen drawer before leaving for the store.

The girls apparently found the keys and took the vehicle out, taking turns driving it.

While Hamilton’s granddaughter was driving the vehicle around a curve on a dirt

road, she hit a pile of dirt, lost control, and was thrown out. As a result, she suffered

severe injuries to both feet.

      2. The claim and the denial of that claim.

      Hamilton, individually and on behalf of his granddaughter, filed a negligence

action against Partin and his girlfriend for allowing Hamilton’s granddaughter to

operate the vehicle without Hamilton’s permission, without a license, and without

providing adequate training or supervision. General Casualty was a party to the action

as Hamilton’s personal auto insurer. Demand was made upon Georgia Farm Bureau

to defend the lawsuit against Partin and to pay damages sought by Hamilton and his



                                           3
granddaughter. Georgia Farm Bureau responded with a declaratory judgment action,

followed by a motion for summary judgment.

      The trial court determined that, under the terms of the farm policy, the vehicle

is a “motor vehicle,” but is not “mobile equipment.” The court also determined that

the vehicle was not a “farm implement, as that term is used in the policy.” As a result,

the court ruled that the policy’s “motor vehicle” exclusion applied to exclude

coverage for the accident and granted Georgia Farm Bureau’s motion for summary

judgment. Partin, Hamilton and General Casualty appeal collectively.

      3. The farm policy, generally.

      Partin was the named insured on the farm policy, which was effective on the

date of the accident and provided coverage for bodily injury and property damage as

follows:

      1. Insuring Agreement1


      a. We will pay those sums that the insured becomes legally obligated to
      pay as damages because of bodily injury or property damage to which
      this insurance applies. We will have the right and duty to provide
      defense of any suit seeking those damages. However, we have no duty



      1
          Emphasis in the original; defined terms are in boldface.

                                            4
      to defend suits for bodily injury or property damage not covered by
      this Coverage Form. . . .


      b. This insurance applies to bodily injury or property damage only if:
      (1) The bodily injury or property damage is caused by an occurrence;
      and (2) The bodily injury or property damage occurs during the policy
      period.


The farm policy defines an “occurrence” as “an accident . . . which results in bodily

injury or property damage neither expected nor intended from the standpoint of the

insured.” It is undisputed that the subject injury was caused by an “occurrence” as

defined in the policy and that the injury occurred during the policy period.

      But Georgia Farm Bureau contends that the injury is not covered because of

policy exclusion e.(1), which excludes from coverage: “Bodily injury or property

damage arising out of the ownership, maintenance, use or entrustment to others of

any aircraft, motor vehicle, motorized bicycle or tricycle owned or operated by or

rented or loaned to any insured.” This exclusion does not apply to a “farm implement

while upon public roads.”

      “Motor vehicle” is defined, in relevant part, to include a “motorized land

vehicle, trailer or semi-trailer: (a) Designed for travel on public roads; or (b) Used on



                                           5
public roads; unless it qualifies as mobile equipment.” “Motor vehicle” and “mobile

equipment,” as defined in the policy, are mutually exclusive.

      “Mobile equipment” is defined to mean

      the following, including any attached machinery or equipment.
      Bulldozers, forklifts, tractors, and other farm machinery designed for
      use: (1) Principally off public roads; and (2) As implements for
      cultivating or harvesting.”


      a. Vehicles while used on insured location you own or rent, and not
      used for business purposes;


      b. Vehicles, whether self-propelled or not, on which are permanently
      mounted: (1) Power cranes, shovels, loaders, diggers or drills; or (2)
      Road construction or resurfacing equipment scrapers or rollers; . . .


      d. Vehicles not described in a. or b. above that are maintained primarily
      for purposes other than the transportation of persons or cargo . . . .


      4. The farm policy,”mobile equipment” and “farm implement” exceptions.

      The dispositive questions, therefore, are whether the vehicle qualifies under the

terms of the policy as “mobile equipment” (and therefore not as a “motor vehicle”)

or as a “farm implement.” Partin contends, and we agree, that the trial court erred by

concluding, as a matter of law, that the vehicle was not “mobile equipment” as


                                          6
defined in the farm policy or a “farm implement,” as used (but not defined) in the

policy and therefore that the “mobile equipment” and “farm implement” exceptions

to the policy’s motor vehicle exclusion are inapplicable.

      Those questions are questions of contract construction.



             Construction and interpretation of an insurance policy are matters
      of law for the court. An insurance policy is a contract and subject to the
      ordinary rules of contract construction, and the parties are bound by its
      plain and unambiguous terms. However, if a provision of an insurance
      contract is susceptible of two or more constructions, even when the
      multiple constructions are all logical and reasonable, it is ambiguous,
      and the statutory rules of contract construction will be applied.


American Strategic Ins. Corp. v. Helm, 327 Ga. App. 482, 485 (759 SE2d 563) (2014)

(citations and punctuation omitted).

      The rules of construction require the court to consider the policy as a whole,

to give effect to each provision, and to interpret each provision to harmonize with

each other. Id at 487. In addition, “any ambiguities in the contract are strictly

construed against the insurer as drafter of the document; any exclusion from coverage

sought to be invoked by the insurer is likewise strictly construed; and the insurance



                                          7
contract is to be read in accordance with the reasonable expectations of the insured

where possible.” Id. (citations and punctuation omitted).

      (a) Mobile equipment.

      Partin contends that the vehicle falls within the definition of “mobile

equipment” because it is “other farm machinery” designed for use principally off

public roads and as an implement for cultivating or harvesting. The policy lists

bulldozers, forklifts and tractors as mobile equipment, but does not define “other farm

machinery.” Partin testified that the vehicle was designed for off-road use and that he

used it to work his farm. It is true that there is also evidence that the vehicle was used

on public dirt roads for non-farming purposes, but that does not necessarily exclude

it from qualifying as “mobile equipment” because the language of the policy leaves

open the possibility that “mobile equipment” will be used on public roads to some

extent.

      The trial court determined that the vehicle was not “mobile equipment” because

it did not have a specialized or primary purpose other than the transportation of

persons or cargo, as set forth in subparagraph (d.) of the “mobile equipment”

definition. But the requirement of a specialized or primary purpose other than

transportation is at best implicit in the policy language, and ambiguities in an

                                            8
insurance policy must be “strictly construed against the insurer as drafter of the

document.” American Strategic Ins. Corp. v. Helm, 327 Ga. App. at 487. In addition,

the trial court’s interpretation ignores other language from the same definition, and

an insurance policy should not be construed in a manner that would render any of its

provisions meaningless. VATACS Group, Inc. v. Homeside Lending, 276 Ga. App.

386, 389 (1) (623 SE2d 534) (2005).

      No party cites to any legal authority construing a similar definition of “mobile

equipment” in this context and there does not appear to be any relevant Georgia

authority. We conclude that the policy’s definition of “mobile equipment” could be

reasonably construed to include the vehicle at issue. Considering the policy as a

whole and construing the ambiguity against the insurer, the trial court erred by

concluding that the policy could not be so construed. Accordingly, the trial court

erred in granting summary judgment to Georgia Farm Bureau on the issue of whether

Partin’s vehicle falls within the policy’s definition of “mobile equipment.”

      (b) Farm implement.

      Partin also contends that the vehicle qualifies under the “farm implement”

exception to the motor vehicle exclusion, which states that the motor vehicle



                                          9
exclusion does not apply to a “farm implement while upon public roads.” The term

“farm implement” is not defined in the policy.

      “Unless otherwise defined in the contract, terms in an insurance policy are

given their ordinary and customary meaning.” Stagl v. Assurance Co. of America, 245

Ga. App. 8, 10 (2) (539 SE2d 173) (2000) (citation omitted). According to Merriam-

Webster’s online dictionary, “implement” means “a device used in the performance

of a task.” Giving that term its usual meaning, it is not clear that the vehicle, a device

that Partin purchased and used for working on his farm, cannot be considered a “farm

implement” under the policy.

      There does not appear to be any relevant Georgia authority defining this term.

Georgia Farm Bureau relies on O’Quinn v. Wedlock, 428 S2d 873 (La. Ct. App.

1983), to support its argument that the vehicle does not qualify as a farm implement.

The court in O’Quinn considered whether a three-wheeled all terrain vehicle could

be considered a farm implement and determined that it could not, reasoning that no

self-propelled motor vehicle could be considered an “implement” in the usual sense

of the word. Id. at 874. But other courts have determined that self-propelled motor

vehicles may be considered farm implements. In Heitkamp v. Milbank Mut. Ins., 383

NW2d 834 (N. D. 1986), the court held that whether a pickup truck that was

                                           10
purchased and owned for use on a family farm and also used for non-farm purposes

qualified as a “farm implement” was an issue properly submitted to the jury. Id. at

837; see also Garrett v. Alfa Mut. Ins., 584 S2d 1327 (Ala. 1991) (jury issue

presented as to whether Ford Bronco, which was primarily used to perform farm-

related tasks, was a farm implement).

      We conclude that the policy could be reasonably construed to find that the

vehicle is a “farm implement.” Considering the policy as a whole and construing the

ambiguity against the insurer, the trial court erred by concluding that the policy could

not be so construed. Accordingly, the trial court erred in granting summary judgment

to Georgia Farm Bureau on the issue of whether Partin’s vehicle falls within the

“farm implement” category.

      Given our determination that the trial court erred in granting summary

judgment to Georgia Farm Bureau on these issues, we need not address the remaining

issues raised by Partin.

      Judgment reversed. Andrews, P. J., and Ray, J., concur judgment only.




                                          11